Citation Nr: 0827827	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a bilateral ankle 
disability. 

3.  Entitlement to service connection for a bilateral foot 
disability.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1965 and he had additional service with the Oklahoma 
National Guard.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision a Department of Veterans Affairs (hereinafter VA) 
Regional Office in (hereinafter RO).  


FINDING OF FACT

There is no competent evidence demonstrating that the veteran 
has a low back, bilateral ankle, or bilateral foot disability 
as a result of service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).    

2.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).    

3.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §  3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in September 2003 prior to 
initial adjudication, the RO advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates in a March 2006 letter.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes voluminous VA and private treatment records, and the 
veteran's own statements  he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms at issue and the veteran's 
service, such as medical evidence that suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A discharge or release is considered to have been issued 
under dishonorable conditions, if it includes a discharge 
under other than honorable conditions (UOTHC) issued because 
of willful and persistent misconduct. A discharge because of 
a (one) minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

The service medical records from the veteran's active duty 
reflect treatment in May 1965 for a twisted left ankle.  No 
swelling was observed at that time but there was tenderness 
in the lateral malleolus.  Also in that month, the veteran 
was seen for upper abdominal and subcostal pain with 
circumferential pain around to the back. The examination of 
the back was normal.  The service medical records from the 
veteran's active duty, to include the September 1965 
separation examination and medical history completed at that 
time, are otherwise silent for the conditions for which 
service connection is claimed.  Oklahoma National Guard 
records reflect a fracture of the fifth toe of the veteran's 
right foot in June 1985 after a can of fruit landed on his 
foot while he was performing KP duty.  Treatment records show 
that there were no lacerations or deformities of the right 
foot.  His right fifth toe was taped and it was explained 
that the taping would be the only required treatment.  
Thereafter, there is no indication that he subsequently 
presented for any right fifth toe treatment or examination.  
There is no indication that he became disabled as a result of 
his toe fracture during this period of service.  Rather, the 
record shows that he has no current right foot residuals 
which are related to incidents of service to include his 
injury in June 1985.  More discussion of this matter follows.

The post service evidence includes reports from a private 
pain management clinic dated from 2000 to 2003 which in part 
reflect treatment for back pain following an August 2000 
automobile accident.  One such record dated in September 2000 
showed the veteran denying that he had any back problems 
prior to this accident.  A January 2004 VA x-ray of the 
lumbar spine demonstrated spurring, the loss of the lumbar 
lordosis and vascular calcifications.  Treatment for back 
pain, to include with pain medication, is documented in VA 
outpatient treatment records dated though 2007.  None of the 
clinical evidence of record links a back disability to 
service.  The post service clinical evidence, to include 
reports from an April 1996 VA general medical examination, do 
not reveal a clinical diagnosis of a foot or ankle disability 
or any competent evidence linking a foot or ankle disability 
to service. 

The Board has considered the veteran's assertions that he has 
back, foot and ankle disorders that are related to service.  
However, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, and given the lack of any competent 
medical evidence linking a current back, foot, or ankle 
disability to service, the claims must be denied.  Hickson, 
supra. 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert, supra.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a bilateral foot disability is denied.   



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


